PER CURIAM.
This matter is before the Court on petition for approval of conditional guilty plea to consent judgment and entry of final order of discipline to violations of disciplinary rules prohibiting the charging of excessive fees, conduct which adversely reflects on a lawyer’s fitness to practice law, and conduct of a dishonest or immoral character.* We approve the petition, and we hereby reprimand respondent, James M. Barclay, for these violations. Publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $318.05 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting Chief Justice, BOYD, OVERTON, ENGLAND and McDONALD, JJ., concur.

 The applicable provisions are Fla. Bar Code Prof. Resp. D.R. 1-102(A)(6), 2-106(A), (B)(1) and (4), and Fla. Bar Integr. Rule, art. XI, rule 11.02(3)(a).